Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 10, 2017

                                      No. 04-16-00556-CV

                     ESTATE OF ADAN J. DOMINGUEZ, DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2015PC2096
                           Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
        On January 5, 2017, we issued an order affirming the trial court’s finding that Appellant
Veronica Dominguez Evans was able to afford court costs associated with this case. See TEX. R.
CIV. P. 145. Therefore, appellant is required to pay the applicable filing fee in this appeal. Texas
Rule of Appellate Procedure 5 provides,

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

       We, therefore, ORDER appellant, within ten (10) days of the date of this order, to pay the
applicable filing fee in this appeal. If appellant fails to respond within the time provided, this
appeal will be dismissed. See TEX. R. APP. P. 42.3(c).



                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2017.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court